          Case 18-90182-LA             Filed 06/17/21          Entered 06/17/21 15:43:29          Doc 40       Pg. 1 of 3
CSD 3061 [07/01/18]
Name, Address, Telephone No. & I.D. No.
BRIAN T. HARVEY (SBN: 238991)
BUCHALTER, A Professional Corporation
1000 Wilshire Boulevard, Suite 1500                                                               June 17, 2021
Los Angeles, California 90017
Telephone: 213.891.0700 / Fax: 213.896.0400
E-mail: bharvey@buchalter.com


                    UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF CALIFORNIA
                    325 West F Street, San Diego, California 92101-6991

In Re   VINCENT A. DI NINO and ANGELIQUEA M. DI NINO
                                                                                          Bankruptcy No.   18-04189-LA7
                                                                          Debtor

STRATEGIC FUNDING SOURCE, INC., a New York
corporation                                                                               Adversary No.18-90182-LA
                                                                          Plaintiff(s)


v. VINCENT A. DI NINO and ANGELIQUEA M. DI NINO

                                                                          Defendant(s)



                                          ORDER TO APPEAR FOR EXAMINATION


          The court orders as set forth on the continuation pages attached and numbered 1 through 3

with exhibits, if any, for a total of 3 pages. Application Docket Entry No. 39 .

//

//

//

//

//



DATED:         June 17, 2021
                                                                                         Judge, United States Bankruptcy Court




                This order must be served not less than 14 days prior to the date set for examination.

CSD 3061                                                                                                    [Continued on Page 2]
        Case 18-90182-LA         Filed 06/17/21       Entered 06/17/21 15:43:29          Doc 40      Pg. 2 of 3
CSD 3061 (Page 2)[07/01/18]
ORDER TO APPEAR FOR EXAMINATION
DEBTOR:                                                                         CASE NO.:18-04189-LA7
                                                                                ADV. NO.:18-90182-LA

1.     TO (name): VINCENT A. DI NINO




2.     YOU ARE ORDERED TO APPEAR personally at the place, date, and time specified below to

       a.              furnish information to aid in enforcement of a money judgment against you,
       b.              answer concerning property of the judgment debtor in your possession or control or concerning a
                       debt you owe the judgment debtor, or
       c.              answer concerning property of the defendant in your possession or control or concerning a debt
                       you owe the defendant that is subject to attachment.

PLACE                                                                         DATE AND TIME
UNITED STATES BANKRUPTCY COURT                                                August 5, 2021 at 2 P.M.
SOUTHERN DISTRICT OF CALIFORNIA
325 West "F" Street, Department 2 — Room 118
San Diego, California 92101-6991




3.     This order may be served by a sheriff, marshal, registered process server, or the following specially appointed
       person

      (name):




CSD 3061
                                                                           Signed by Judge Louise DeCarl Adler June 17, 2021
        Case 18-90182-LA          Filed 06/17/21       Entered 06/17/21 15:43:29          Doc 40      Pg. 3 of 3
CSD 3061 (Page 3)[07/01/18]
ORDER TO APPEAR FOR EXAMINATION
DEBTOR:                                                                         CASE NO.:18-04189-LA7
                                                                                ADV. NO.:18-90182-LA



                     APPEARANCE OF JUDGMENT DEBTOR (ENFORCEMENT OF JUDGMENT)
NOTICE TO JUDGMENT DEBTOR: If you fail to appear at the time and place specified in this order, you may be subject
to arrest and punishment for contempt of court, and the court may make an order requiring you to pay the reasonable
attorney fees incurred by the judgment creditor in this proceeding.


                                         APPEARANCE OF A THIRD PERSON
                                          (ENFORCEMENT OF JUDGMENT)

(1)    NOTICE TO PERSON SERVED: If you fail to appear at the time and place specified in this order, you may be
subject to arrest and punishment for contempt of court, and the court may make an order requiring you to pay the
reasonable attorney fees incurred by the judgment creditor in this proceeding.
(2)     NOTICE TO JUDGMENT DEBTOR: The person in whose favor the judgment was entered in this action claims
that the person to be examined pursuant to this order has possession or control of property which is yours or owes you a
debt. This property or debt is as follows (Describe the property or debt using typewritten capital letters):




If you claim that all or any portion of this property or debt is exempt from enforcement of the money judgment, you must
file your exemption claim in writing with the court and have a copy personally served on the judgment creditor not later
than three days before the date set for the examination. You must appear at the time and place set for the examination to
establish your claim of exemption or your exemption may be waived.



                                APPEARANCE OF A THIRD PERSON (ATTACHMENT)

NOTICE TO PERSON SERVED: if you fail to appear at the time and place specified in this order, you may be subject to
arrest and punishment for contempt of court, and the court may make an order requiring you to pay the reasonable
attorney fees incurred by the plaintiff in this proceeding.



                        APPEARANCE OF A CORPORATION, PARTNERSHIP, ASSOCIATION,
                                    TRUST, OR OTHER ORGANIZATION
It is your duty to designate one or more of the following to appear and be examined: officers, directors, managing agents,
or other persons who are familiar with your property and debts.




CSD 3061

                                                                            Signed by Judge Louise DeCarl Adler June 17, 2021
